--------------------------------------------------------------------------------

Exhibit 10.5
 
NON-EXCLUSIVE LICENSE AGREEMENT


This Agreement is made effective as of the date of the last to sign party on
page 15 (“Effective Date”), by and between the Wisconsin Alumni Research
Foundation (“WARF”), a nonprofit Wisconsin corporation, and Asterias
Biotherapeutics Incorporated (“Asterias”), a corporation organized and existing
under the laws of Delaware, and its Affiliates who agree to sign on and be bound
by the terms and obligations of this Agreement (collectively, “Licensee”). To
the extent any Affiliate exercises any rights granted to Licensee hereunder,
Asterias is liable to WARF for the duties and obligations of any such Affiliate,
and any act or omission of an Affiliate that constitutes a breach of this
Agreement shall be deemed to be a breach by Asterias.


WHEREAS, WARF owns or holds certain intellectual property rights to the
inventions described in the Licensed Patents defined below; and


WHEREAS, Asterias (previously known as BioTime Acquisition Corporation) and its
Affiliate BioTime, Inc. (“BioTime”) entered into an Asset Contribution Agreement
dated January 4, 2013 with Geron Corporation (“Geron”), pursuant to which
certain patents, know-how, documents, materials, and other assets relating to
Geron’s embryonic stem cell programs will be contributed to Asterias (the
“ACA”); and


WHEREAS, WARF previously granted to BioTime, a non-exclusive license under
certain Licensed Patents, Licensed Materials, and Wisconsin Materials in certain
fields covering certain products as provided therein, i.e., Agreement No.
08-0155, and amendments, (the “BioTime Research License”); and


WHEREAS, WARF and BioTime wish to maintain the BioTime Research License, and
Licensee desires to obtain a license under the Licensed Patents, Licensed
Materials and Wisconsin Materials for Internal Research (defined below) and to
make, use and sell Products in the Licensed Field (all defined below) and WARF
is willing to grant to Licensee such a license under the terms and conditions
set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the parties covenant and agree as follows:


Section 1.                      Definitions.


For the purposes of this Agreement, the Appendix A definitions shall apply.


Section 2.                      Grant.


A.                  License.


(i)            Subject to the terms of Section 2B, WARF hereby grants Licensee a
world-wide, nonexclusive license (a) under the Licensed Patents to make, use and
receive Licensed Materials, and (b) under WARF’s rights in the Wisconsin
Materials to make, use and receive Wisconsin Materials; in each case, solely for
use in Internal Research.


(ii)            Subject to the terms of Section 2B, WARF hereby grants Licensee
a world-wide, nonexclusive license (a) under the Licensed Patents to make, use
and receive Licensed Materials, and (b) under WARF’s rights in the Wisconsin
Materials to make, use and receive Wisconsin Materials; in each case to develop,
make, have made, use, distribute, sell, import, and offer for sale Products in
the Licensed Field and Licensed Territory; for clarity, Licensee may not
distribute, sell or offer for sale any Wisconsin Materials, but may distribute,
sell or offer for sale Products that are Derivative Materials.
Page 1 of 23

--------------------------------------------------------------------------------

B.                   Restrictions and Limitations.


The licenses granted under this Agreement do not provide any right or license
to: (i) grant any sublicenses under this Agreement to any third parties other
than as expressly provided for below; or (ii) use the Licensed Patents,
Wisconsin Materials or any Derivative Materials in the manufacture or
distribution of Products for any commercial purpose or in human clinical trials
in fields outside the Licensed Field.


C.                   Sublicensing.


(i)                  Licensee may grant written sublicenses to third parties
under the nonexclusive licenses granted herein in the Licensed Field, but only:


(a)            To Contract Services Providers to enable the Contract Service
Provider to perform specific services solely for Licensee’s benefit in support
of Licensee’s development or commercialization of Products, under a written
contract with Licensee, at Licensee’s expense, and pursuant to protocols or
specifications developed by Licensee.  Such a sublicense may include a license
to make or use Licensed Materials, Wisconsin Materials or Derivative Materials,
or Products, solely for the purpose of providing the services to Licensee, or to
sell Products as Licensee’s agent, but not to sell or transfer any of them for
any other purpose, or to or for any other entity, and shall state the Licensed
Materials, Wisconsin Materials and Derivative Materials must be destroyed within
thirty (30) days of the completion or termination of the services.  Licensee
will not receive from any Contract Services Provider any payments or any
non-cash consideration in exchange for the grant of a sublicense hereunder and
any Products sold by Contract Services Providers as Licensee’s agent will be
treated as Products sold by Licensee under this Agreement.


(b)            To Collaborators to enable the Collaborator to engage in a
project of collaborative research with Licensee on (i) the Licensed Materials or
Wisconsin Materials, and cells derived from such Licensed Materials or Wisconsin
Materials, and/or (ii) the development of Products, provided that the project is
described and directed by a Collaborative Research Agreement including a
specific workplan collaboratively established by Collaborator and Licensee and
that Licensee has the first right to any data and IP arising from such
Collaboration.  Such a sublicense may include a license to make or use the
Licensed Materials, Wisconsin Materials or Derivative Materials, or Products,
solely for the purpose of carrying out its obligations under the collaborative
research project, but not to sell or transfer any of them for any purpose and
shall state the Licensed Materials, Wisconsin Materials and Derivative
Materials, and any Products, must be destroyed within thirty (30) days of the
completion or termination of the project.  Licensee will not receive from any
Collaborator any payments or any non-cash consideration in exchange for the
grant of a sublicense hereunder.
Page 2 of 23

--------------------------------------------------------------------------------

(c)            To Development Partners to enable the Development Partner to
develop or commercialize Products initially substantially developed by Licensee,
provided WARF does not disapprove as provided below.  In the event that such
sublicense includes a grant of a limited commercial sublicense to a Development
Partner: (i) a copy of such sublicense shall be provided to WARF for review at
least [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
business days prior to execution, (ii) such sublicense shall specifically
identify the Products covered by such commercial sublicense and shall only
include rights under Licensed Patents and Wisconsin Materials as reasonably
necessary in the development of those Products, (iii) Licensee, an Affiliate or
Geron Corporation (“Geron”) must have previously invested at least [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] in the development of
each Product to which the sublicense applies, and (iv) Licensee shall remain
directly responsible for paying to WARF the consideration described in Sections
4B, 4C and 4F that are incurred (and/or received) as a result of such sublicense
and/or Development Partner’s subsequent development and commercialization of
such Products under such sublicense.  Such a sublicense may include a license to
make, use and receive the Licensed Materials, Wisconsin Materials or Derivative
Materials, and to develop, make, have made, use, distribute, sell, import and
offer for sale Products, in each case solely to the extent permitted by this
Section 2C(i)(c), and shall state the Licensed Materials, Wisconsin Materials,
and Derivative Materials, and any Products, must be destroyed within thirty (30)
days of the expiration or termination of the sublicense agreement.  WARF shall
have the right to disapprove of a commercial sublicense with a Development
Partner only if it reasonably believes that Licensee, Affiliates, or Geron have
not previously invested at least [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] in the development of the Product that is the subject of
such sublicense, or that the rights extended under such sublicense are not
reasonably necessary for the development or commercialization of the licensed
Product.  If WARF does not inform Licensee in writing of its disapproval and the
reasons for it within fifteen (15) business days after Licensee informs WARF of
the proposed terms, WARF shall be deemed to have approved them.  For sake of
clarity, no right or license may be extended to a Development Partner to
research, develop and/or commercialize any Product that was not initially
substantially developed by Licensee, an Affiliate or Geron.  Licensee will not
receive from any Development Partner any payments or any non-cash consideration
in exchange for the grant of a sublicense hereunder that is not fully accounted
for under this Section 2C and Section 4C below.


(d)        To Corning Incorporated to enable Corning to sell surfaces, glassware
and plasticware for the growth of pluripotent stem cells (“Corning Surfaces”)
developed and tested by Corning under the Collaboration and License Agreement
between Corning and Geron, effective as of June 15, 2006, amended and restated
as of August 24, 2012, which will be assigned to Licensee as of closure of the
Asset Contribution Agreement between Licensee and Geron (the “Corning
Collaboration and License Agreement”).  Such sublicense: (i) shall be solely for
the performance of Corning’s activities under the Corning Collaboration and
License Agreement, and (ii) shall not include any right to transfer a sublicense
under the Licensed Patents to Corning customers with the purchase of Corning
Surfaces.  In consideration of the rights granted herein, Licensee agrees to pay
to WARF [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] of
all consideration (actual and in kind) received by Licensee from Corning that is
the result of or covers any invention made as a part of the Development
Partnership Agreement (including without limitation up-front license fees,
annual license maintenance fees, milestone payments, royalty payments, equity
,and share of profits, but excluding any payments received to fund research
under the development partnership).  Such percentage shall be reduced to
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] if
the consideration received from Corning and to be paid to WARF was also paid by
Corning in exchange for a sublicense to other intellectual property owned or
controlled by Licensee required for the purposes of the development partnership.
 In both cases, such payment shall continue until such time as none of the
sublicensed Licensed Patents remains enforceable, unless this Agreement is
terminated earlier as provided herein.
Page 3 of 23

--------------------------------------------------------------------------------

(ii)                Any agreement granting a sublicense under this Section 2C
shall contain terms and conditions no less restrictive than those set forth in
this Agreement, and state that the sublicense is subject to the termination of
this Agreement; that further sublicensing is prohibited; that the sublicensee is
not authorized to transfer any Licensed Materials, Derivative Materials or
Wisconsin Materials, or Products, or use them for any purpose outside that
permitted by the sublicense; and that the sublicensee will not use Licensed
Materials, Derivative Materials or Wisconsin Materials to perform any of the
following experiments: (a) intermixing of Licensed Materials, Derivative
Materials or Wisconsin Materials with an intact embryo, either human or
nonhuman; (b) implanting Licensed Materials, Derivative Materials or Wisconsin
Materials, or products of Licensed Materials, Derivative Materials or Wisconsin
Materials, in a uterus; or (c) attempting to make whole embryos by any method.
 Licensee shall require that its sublicensee(s) comply with all requirements,
restrictions, limitations and obligations, and acknowledge all limitations of
warranties provided in this Agreement, including without limitation those in
Sections 2C, 5-7, and 12-15, of this Agreement (to the extent applicable to the
work under the sublicense) and Licensee shall have responsibility for the
performance of any sublicensee under such sublicense.  Licensee shall provide to
WARF, in confidence, a summary of any sublicense agreement under this Section 2C
within thirty (30) days after execution of such sublicense agreement subject to
the obligation, however, in the case of commercial sublicenses to Development
Partners to have earlier provided the proposed terms as required above in
Section 2C(i)(c).


D.                 License to WARF.


Licensee hereby grants, and shall require its sublicensee(s) to grant, to WARF a
world-wide, nonexclusive, royalty-free, irrevocable, paid-up license, with the
right to grant sublicenses, to the University of Wisconsin, the WiCell Research
Institute and the Morgridge Institute for Research, to make, have made, use and
otherwise practice Developments for Non-Commercial Research Purposes.


Section 3.                      Reporting.


A.                  Within [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] of the Effective Date of this Agreement, Licensee shall
submit to WARF a Development Plan describing its intended development efforts
relating to Products.  If WARF does not inform Licensee of its disapproval of
such Development Plan within thirty (30) days, the Development Plan shall be
deemed accepted and shall be incorporated hereto as Appendix E. The Development
Plan shall include a timeline indicating Licensee’s internal operating estimate
of when Licensee will [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]. Licensee shall diligently develop, manufacture, market and sell
Products in the Licensed Field throughout the term of this Agreement.  Such
activities shall include, without limitation, those activities listed in the
“Development Plan”.  Licensee agrees that it shall take all commercially
reasonable steps to meet the development program as set forth therein.
 
B.                  Beginning in June 2014 and until the Date of First
Commercial Sale, Licensee shall provide WARF with a semi-annual written
Development Report summarizing Licensee’s (and those of its sublicensee(s)’)
development activities since the last Development Report and any necessary
adjustments to the Development Plan.  Licensee agrees to provide each
Development Report to WARF on or before [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] from the end of each semi-annual period ending June
30 and December 31 for which a report is due, and shall set forth in each
Development Report sufficient detail to enable WARF to ascertain Licensee’s
progress toward the requirements of the Development Plan. WARF reserves the
right to audit Licensee’s and its sublicensee(s)’s records relating to the
development activities required hereunder.  Such record keeping and audit
procedures shall be subject to the procedures and restrictions set forth in
Section 6 for auditing the financial records of Licensee.
Page 4 of 23

--------------------------------------------------------------------------------

C.                  Licensee acknowledges that any failure by Licensee to make
commercially reasonable efforts to develop, manufacture, market and sell
Products, or to make timely submission to WARF of any Development Report, or the
providing of any false information to WARF regarding Licensee’s development
activities hereunder, shall be a material breach of the terms of this Agreement,
subject to the right to cure under Section 7.


Section 4.                      Consideration.
 
A.                  License Fee.


Licensee shall pay to WARF a license fee of [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] due and payable within [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] of the Effective Date.


B.                  Royalty.


(i)                  In addition to the Section 4A license fee, Licensee (and
its sublicensees) shall pay to WARF, as “earned royalties,” a royalty calculated
as a percentage of the Net Sales of Products in accordance with the terms of
this Agreement.  The royalty is deemed earned as [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission].  The royalty rate shall remain fixed while
this Agreement is in effect according to the following schedule:
 
(ii)                For Therapeutic Products the royalty is set at a rate of:
 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
(iii)               For Related Therapeutic Products the royalty is set at a
rate of:


(iv)             For Research Products, the royalty is set at a rate of
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] of
Net Sales.


(v)               For Diagnostic Products, the royalty is set at a rate of
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] of
Net Sales.


(vi)              If Licensee is required to make payments to a third party (who
is not an Affiliate or Development Partner) for a license or similar right to
such third party’s patents, in the absence of which right or license Licensee
could not legally make, use or sell Products, then the royalty payable under
this Section 4B shall be reduced by [*Certain information has been omitted under
a request for confidential treatment, and the omitted information has been filed
with the Commission] for each additional [*Certain information has been omitted
under a request for confidential treatment, and the omitted information has been
filed with the Commission] of royalties payable to such third parties on that
Product; provided, however, that the adjusted royalty rate to WARF will be no
less than [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] of the applicable royalty rate payable to WARF under this Agreement
for such Products.
Page 5 of 23

--------------------------------------------------------------------------------

(vii)            In the event that the sale, lease, or other transfer by
Licensee of Products under this Agreement also requires payment to WARF of
royalties under any other agreement between WARF and Licensee, the cumulative
earned royalties owed to WARF for that Product under all such agreements shall
not exceed the single highest royalty as set forth in those agreements.
 Licensee shall pay to WARF royalties under all such agreements individually and
on a pro rata basis.  (For example, if Licensee owes to WARF a [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] earned royalty under
this Agreement and a [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] earned royalty under a separate agreement, the cumulative royalties
owed to WARF shall be [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission], but shall be paid proportionately under each agreement in payments
of [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] under
this Agreement and [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] on the other.)


(viii)            Given the particular Licensed Patents of this Agreement,
rather than requiring Licensee to pay earned royalties under a Licensed Patent
that is a pending patent application which has not issued as of the Effective
Date (“Licensed Patent Application”), WARF is willing to permit Licensee to
defer such amounts as follows [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission].


C.                  [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]


D.                  Minimum Royalty.


Starting in calendar year 2014, Licensee shall pay to WARF a minimum royalty of
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] per
calendar year or part thereof during which this Agreement is in effect against
which any earned royalty paid for the same calendar year will be credited.  The
minimum royalty for a given year shall be due at the time payments are due for
the calendar quarter ending on December 31.  It is understood that the minimum
royalties will apply on a calendar year basis, and that sales of Products
requiring the payment of earned royalties made during a prior or subsequent
calendar year shall have no effect on the annual minimum royalty due WARF for
any other given calendar year.


E.                   Patent Fees and Costs.


Licensee shall pay to WARF [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] toward reimbursement of the costs associated with
preparing, filing and maintaining the Licensed Patents, which shall be due on
the same date as the License Fee of Section 4A is due.


F.                   Milestones.


Licensee shall pay to WARF the amounts detailed below within [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] days of the first
achievement of the corresponding milestones for each Product developed by
Licensee (or by a sublicensee):
Page 6 of 23

--------------------------------------------------------------------------------

(i)                 [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] upon first dosing of a human patient with a Product.


(ii)                [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] upon first dosing of a human patient with a Product in a pivotal
clinical trial designed to provide statistically significant safety and efficacy
data to support the filing of a biologics license application or for
registration of a Product with the FDA, EMA or similar regulatory bodies in a
nation listed as one of the top [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] world pharmaceutical markets by IMS Health or a similar
broadly recognized authority in pharmaceutical market analysis.


(iii)              [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] upon receipt of marketing authorization for a Product from the FDA,
EMA or similar regulatory bodies in a nation listed as one of the top [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] world pharmaceutical
markets by IMS Health or a similar broadly recognized authority in
pharmaceutical market analysis.


Notwithstanding the foregoing, in the event the indication that is the subject
of the clinical trial set forth in Section 4F(ii) or the marketing authorization
set forth in 4F(iii) has been designated by the applicable regulatory authority
as an orphan indication, the corresponding milestone payment set forth in
Section 4F(ii) or Section 4F(iii) shall be reduced by [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]; provided however that a second
payment of [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] of the applicable milestone payment shall be due upon the first
achievement of the corresponding milestone for that Product in a non-orphan
indication.


G.                  Accounting; Payments.


(i)                 Amounts owing to WARF under Section 4B and 4C or 2C(d) of
this Agreement shall be paid on a quarterly basis, with such amounts due and
received by WARF on or before the forty-fifth (45th) day following the end of
the calendar quarter ending on March 31, June 30, September 30 or December 31 in
which such amounts were earned.  [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission].


(ii)               Except as otherwise directed, all amounts owing to WARF under
this Agreement shall be paid in U.S. dollars.  All royalties owing with respect
to the Net Sales and other fees are stated in currencies other than U.S. dollars
shall be converted at the rate shown in the Federal Reserve Noon Valuation ‑
Value of Foreign Currencies on the day preceding the payment.  WARF is exempt
from paying income taxes under U.S. law.  Therefore, all payments due under this
Agreement shall be made without deduction for taxes, assessments, or other
charges of any kind which may be imposed on WARF by any government outside of
the United States or any political subdivision of such government with respect
to any amounts payable to WARF pursuant to this Agreement.  All such taxes,
assessments, or other charges shall be assumed by Licensee or its sublicensees.
Page 7 of 23

--------------------------------------------------------------------------------

(iii)              A full accounting showing how any amounts owing to WARF under
Section 4B have been calculated shall be submitted to WARF on the date of each
such payment.  Such accounting shall be on a per‑country and Product line, model
or tradename basis and shall be summarized on the form shown in Appendix C of
this Agreement.  In the event no payment is owed to WARF, a statement setting
forth that fact shall be supplied to WARF.


Section 5.                      Certain Warranties.


A.                 WARF warrants that it has the right to grant the licenses
granted to Licensee in this Agreement.  Nothing in this Agreement shall,
however, be construed as:  (i) a warranty or representation by WARF or Licensee
as to the validity or scope of any of the Licensed Patents; (ii) a warranty or
representation that anything made, used, sold or transferred under the license
granted in this Agreement will or will not infringe patents of third parties;
(iii) an obligation to furnish any assistance, or know-how not provided in the
Licensed Patents or any materials or services other than those specified in this
Agreement; or (iv) an obligation to file any patent application or secure or
maintain any patent right.


B.                  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, WARF MAKES
NO OTHER REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH RESPECT TO THE
MERCHANTIBILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR THE NON-INFRINGEMENT OR
USE OF ANY PRODUCT, OR WITH RESPECT TO THE USE, SALE OR OTHER DISPOSITION BY
LICENSEE, ITS SUBLICENSEE(S), OR THEIR VENDEES OR OTHER TRANSFEREES, OF PRODUCTS
INCORPORATING OR MADE BY USE OF THE INVENTIONS LICENSED, UNDER THIS AGREEMENT.


C.                  TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL
WARF OR ITS TRUSTEES, DIRECTORS, OFFICERS AND EMPLOYEES (INCLUDING WITHOUT
LIMITATION ANY INVENTORS OF THE LICENSED PATENTS) BE LIABLE FOR ANY INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGES OR
INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF
THE ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


D.                  Licensee represents and warrants that Products produced
under the license granted herein shall be manufactured substantially in the
United States as required by 35 U.S.C § 204 [for clarity, such requirement shall
apply only to Products utilizing Licensed Patents or Wisconsin Materials whose
development was funded at least in part by the Federal government] and
applicable regulations of Chapter 37 of the Code of Federal Regulations.


Section 6.                      Recordkeeping.


A.                  Licensee and its sublicensee(s) shall keep books and records
sufficient to verify the accuracy and completeness of Licensee’s and its
sublicensee(s)’s accounting referred to above, including without limitation
inventory, purchase and invoice records relating to any Products sold under this
Agreement.  In addition, Licensee shall keep books and records sufficient to
verify the accuracy and completeness of Licensee’s Development Reports.  Such
documentation may include, but is not limited to, invoices for studies,
laboratory notebooks, internal job cost records, and filings made to the
Internal Revenue Department to obtain tax credit, if available, for research and
development.  All such books and records shall be preserved for a period not
less than [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] years after they are created during and after the term of this
Agreement.
Page 8 of 23

--------------------------------------------------------------------------------

B.                   Licensee and its sublicensee(s) shall take all steps
reasonably necessary so that WARF may, within [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] days of its request, review Licensee’s books
and records to allow WARF to verify the accuracy of Licensee’s Development
Reports, the development and royalty reports of its sublicensee(s), and the
payments made to WARF.  Such review will be performed no more than annual and by
an attorney or registered CPA and scientific expert designated by WARF at WARF’s
expense upon reasonable notice and during regular business hours.


C.                  If a royalty payment deficiency is determined, Licensee and
its sublicensee(s), as applicable, shall pay the royalty deficiency outstanding
within [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
of receiving written notice thereof, plus interest on outstanding amounts as
described in Section 4G(i).  If a royalty payment deficiency for a calendar year
exceeds the lesser of [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] of the royalties paid for that year or [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission], then Licensee or its
sublicensee(s) shall be responsible for paying WARF’s out‑of‑pocket expenses
incurred with respect to such review.


Section 7.                      Term and Termination.


A.                  The term of this Agreement shall begin on the Effective Date
and continue until (i) with respect to the Licensed Patents, the expiration of
the last to expire Licensed Patent, unless otherwise earlier terminated as
provided herein and (ii) with respect to the Wisconsin Materials (per the
attached Wisconsin Materials Addendum), until this Agreement is terminated by
either Party as provided herein.


B.                  Licensee may terminate this Agreement at any time by giving
at least [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
written and unambiguous notice of such termination to WARF. WARF may terminate
this Agreement if the payment of earned royalties under Section 4B, once begun,
ceases for more than [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission].


C.                 WARF may terminate this Agreement prior to the Date of First
Commercial Sale by giving Licensee at least [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission]days written notice if Licensee and/or its
Collaborators, Contract Service Providers and Development Partners fail to spend
at least [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] per
year to develop Products in [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] successive calendar years.


D.                  If Licensee at any time (i) defaults in the timely payment
of any monies due to WARF; or the timely submission to WARF of any report, or
(ii) commits any breach of any other covenant herein contained, and Licensee
fails to remedy any such breach or default within [*Certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] days after written notice thereof by WARF,
or if Licensee commits any act of bankruptcy, becomes insolvent, is unable to
pay its debts as they become due, files a petition under any bankruptcy or
insolvency act, or has any such petition filed against it which is not dismissed
within [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]days,
or if Licensee or a sublicensee offers any component of the Licensed Patents,
Wisconsin Materials or Licensed Materials to its creditors, WARF may, at its
option, terminate this Agreement by giving notice of termination to Licensee.
Page 9 of 23

--------------------------------------------------------------------------------

E.                   Upon termination of this Agreement, the licenses granted
herein shall immediately terminate.  In the event of termination under Section
7B or 7C, Licensee shall have [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] days to cease all activities involving the use of Licensed
Materials, Wisconsin Materials and Derivative Materials for any purpose, and
shall destroy all Licensed Materials, Wisconsin Materials and Derivative
Materials in its possession.  Licensee and its sublicensee(s) shall remain
obligated to pay any outstanding amounts owed as of the date of termination and
all such amounts shall be paid within forty-five (45) days of termination.


F.                   For clarity, the obligations of Sections 5B, 5C, 11, 13,
14, 16, and 18 shall survive any termination of this Agreement.


Section 8.                      Assignability; Change of Control; Affiliates.


Licensee shall not assign or transfer this Agreement, nor any of the rights
granted herein, without the prior written consent of WARF (which shall not be
unreasonably withheld), except pursuant to a sale of all or substantially all of
the assets relating to Products.  Licensee shall notify WARF in writing at least
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] days
in advance of any such assignment and, with respect to a transfer of this
Agreement to any non-Affiliate, pay to WARF a fee of [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] to allow the transfer of the
license granted herein to that non-Affiliate to whom control has been
transferred, within [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] days after the occurrence of such event.  For clarity, in no event
shall a bona fide financing transaction, or series of bona fide financing
transactions, of Licensee including one or more financial investors be deemed to
be a sale of the assets of Licensee and no transfer fee under this Section 8
shall be due to WARF in such event.


In the event that an Affiliate who has previously agreed to sign on and be bound
by the terms and obligations of this Agreement should subsequently cease to be
an Affiliate of Asterias Biotherapeutics through dilution of Asterias’ ownership
to <50% through a series of bona fide financing transactions, such Affiliate’s
rights under this Agreement shall survive such Affiliate cessation date for a
period of [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission], during which WARF and such Affiliate shall negotiate a direct
license agreement with terms substantially identical to those herein, except
for: (i) division of the Annual Minimum Royalty due under Section 4D, which
division shall be worked out between Asterias and such Affiliate and this
Agreement will be amended to reflect such division, and (ii) any other changes
as mutually agreed upon between such Affiliate and WARF.  For clarity, no
transfer fee under this Section 8, sublicense fee under Section 4C (except for
any amounts that may remain outstanding under this Agreement), upfront license
fee, or additional patent fee shall be due to WARF for the establishment of such
a direct license agreement with such Affiliate assuming such foregoing amounts
have been satisfied under this Agreement and no additional intellectual property
or proprietary rights have been added to such to-be-negotiated license
agreement.
Page 10 of 23

--------------------------------------------------------------------------------

Section 9.                      Contest of Validity.

 
A.                Licensee and its sublicensee(s) must provide WARF at least
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
months prior written notice before filing any action that contests the validity
of any Licensed Patent during the term of this Agreement.


B.                  If Licensee or its sublicensee(s) files any action
contesting the validity of any Licensed Patent, the filing party shall pay
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission].
 Moreover, should the outcome of such contest determine that any claim of a
Licensed Patent challenged by the filing party is valid and would be infringed
by a Product sold by the filing party if not for the license granted by this
Agreement, such filing party shall thereafter, and for the remaining term of
this Agreement [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission].


C.                  If Licensee or its sublicensee(s) contests the validity of
any Licensed Patent during the term of this Agreement, Licensee shall pay (and
shall require its sublicensee(s) to agree to pay) to WARF all royalties due
under the Agreement during the period of challenge.  For the sake of clarity,
Licensee or the sublicensee shall not pay such amounts into any escrow or other
account, but directly to WARF.


Section 10.                   Enforcement.


WARF intends to protect the Licensed Patents against infringers, or otherwise
act to eliminate infringement when, in WARF's sole judgment and discretion, such
action may be reasonably necessary, proper and justified.  In the event that
Licensee or its sublicensee believes there is infringement of any Licensed
Patents, Licensee shall provide WARF with notification and reasonable evidence
of such infringement.  If WARF takes action to remedy the infringement, Licensee
or such sublicensee agrees to provide reasonable assistance to WARF as requested
by WARF and at WARF’s expense.


Section 11.                   Indemnification and Insurance.


A.                  Licensee and its sublicensee(s) shall, at all times during
the term of this Agreement and thereafter, indemnify, defend and hold WARF,
WiCell, the Morgridge Institute for Research and the University of Wisconsin
(the “University”), and their respective trustees, directors, officers,
shareholders and employees (including without limitation any inventors of the
Licensed Patents) (each, an “Indemnitee”) harmless against all liabilities,
demands, damages, settlements, suits, claims, proceedings, costs and expenses,
including legal expenses and reasonable attorneys fees, arising out of or
relating to the death of or injury to any person or persons or any damage to
property, due to the sale, marketing, use, or manufacture of Products, Licensed
Materials, Wisconsin Materials, or any Derivative Materials or Developments by
Licensee and all sublicensees hereunder.  WARF at all times reserves the right
to select and retain counsel of its own to defend WARF’s interests in any such
proceeding.


B.                  Licensee warrants that it now maintains and will continue to
maintain liability insurance coverage reasonably appropriate to the risk
involved in use, sale, marketing, and manufacture of Products, the Licensed
Materials, Wisconsin Materials, and any Derivative Materials, or the performance
of Services, under this Agreement, and that such insurance coverage is
sufficient to cover WARF and the inventors of the Licensed Patents, the
Wisconsin Materials and Licensed Materials as additional insureds.  Upon WARF’s
request, Licensee will present evidence to WARF that such coverage is being
maintained.
Page 11 of 23

--------------------------------------------------------------------------------

Section 12.                   Use of Names.


Neither party shall use the other’s name, and Licensee and its sublicensee(s)
shall not use the name of any inventor of the Licensed Patents, or the name of
WARF, WiCell Research Institute, or the University, in any form of publicity
without the prior written approval of the entity or person whose name is being
used, except where a disclosure is required by any applicable law or the rules
of any securities exchange.  Notwithstanding the foregoing, WARF shall have the
right to disclose to existing and potential licensees the fact that WARF has
entered into this Agreement with Licensee.


Section 13.                   Confidentiality.


A.                 Both parties agree to keep any information identified as
confidential by the disclosing party, confidential using methods at least as
stringent as each party uses to protect its own confidential information.
 Confidential information shall include, without limitation, this Agreement and
its terms, as well as any information provided to WARF under Section 3.  Except
as may be authorized in advance in writing by WARF, Licensee shall only grant
access to WARF’s Confidential Information to its sublicensee(s) and those
employees of Licensee and its sublicensee(s) involved in research relating to
the Licensed Patents.  Licensee shall require its sublicensee(s) and all such
employees to be bound by terms of confidentiality no less restrictive than those
set forth in this Section 13.  The confidentiality and use obligations set forth
above apply to all or any part of information disclosed hereunder except to the
extent that:


(i)                 the receiving party can show by written record that they
possessed the information prior to its receipt from the disclosing party;


(ii)                 the information was already available to the public or
became so through no fault of the receiving party;


(iii)               the information is subsequently disclosed to the receiving
party by a third party that has the right to disclose it free of any obligations
of confidentiality; or


(iv)               five (5) years have elapsed from the expiration or
termination of this Agreement.


B.                 Nothing contained in this Section 13 shall be construed to
limit or preclude WARF from negotiating or entering into any agreements with
third parties under terms and conditions similar to that set forth in this
Agreement.


Section 14.                   United States Government Interests.


It is understood that if the United States Government (through any of its
agencies or otherwise) has funded research, during the course of or under which
any of the inventions of the Licensed Patents were conceived or made, the United
States Government is entitled, as a right, under the provisions of 35 U.S.C. §
200‑212 and applicable regulations of Chapter 37 of the Code of Federal
Regulations, to a nonexclusive, nontransferable, irrevocable, paid‑up license to
practice or have practiced the inventions of the Licensed Patents for
governmental purposes.  Any license granted to Licensee or any of its
sublicensees under this Agreement shall be subject to such right.
Page 12 of 23

--------------------------------------------------------------------------------

Section 15.                   Patent Marking.


Licensee and its sublicensee(s) shall mark all service agreements, Products or
product packaging with the appropriate patent number reference in compliance
with the requirements of the laws of the United States of America, including
specifically, 35 U.S.C. § 287.


Section 16.                   Miscellaneous.


A.                 This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Wisconsin, without
reference to its conflicts of laws principles.


B.  The parties hereto are independent contractors and not joint venturers or
partners.


C.  If Asterias or any of its Affiliates also has rights under the BioTime
Research License, the terms and obligations of this Agreement shall control.


D.                 If the enforcement of any provisions of this Agreement are or
shall come into conflict with the laws or regulations of any jurisdiction or any
governmental entity having jurisdiction over the parties or this Agreement,
those provisions shall be deemed automatically deleted, if such deletion is
allowed by relevant law, and the remaining terms and conditions of this
Agreement shall remain in full force and effect.  If such a deletion is not so
allowed or if such a deletion leaves terms thereby made clearly illogical or
inappropriate in effect, the parties agree to substitute new terms as similar in
effect to the present terms of this Agreement as may be allowed under the
applicable laws and regulations.


E.                 WARF and Licensee have each been represented by counsel who
participated in the preparation of this Agreement.  This Agreement reflects a
negotiated compromise between the parties.  Neither party shall be considered to
be the drafter of this Agreement or any of its provisions for the purpose of any
statute, case law or rule of interpretation or construction that would or might
cause any provision to be construed against the drafter of this Agreement.  The
Section headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.


F.                  This Agreement is not intended to be for the benefit of and
shall not be enforceable by any third party.  Nothing in this Agreement, express
or implied, is intended to or shall confer on any third party any rights
(including third-party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement.  This Agreement shall not provide third
parties with any remedy, claim, reimbursement, cause of action or other right in
excess of those existing without reference to the terms of this Agreement.  No
third party shall have any right, independent of any right that exists
irrespective of this Agreement, to bring any suit at law or equity for any
matter governed by or subject to the provisions of this Agreement.


G.                  Licensee acknowledges and agrees that damages may not be an
adequate remedy in the event of a breach of this Agreement by Licensee.
 Licensee therefore agrees that WARF shall be entitled to seek immediate and
permanent injunctive relief from a court of competent jurisdiction in addition
to any other rights or remedies otherwise available to WARF.


H.                 Waiver by either party of a single breach or default, or a
succession of breaches or defaults, shall not deprive such party of any right to
terminate this Agreement in the event of any subsequent breach or default.
Page 13 of 23

--------------------------------------------------------------------------------

Section 17.                   Notices.


Any notice required to be given pursuant to the provisions of this Agreement
shall be in writing and shall be deemed to have been given at the earlier of the
time when actually received as a consequence of any effective method of
delivery, including but not limited to hand delivery, transmission by
telecopier, or delivery by a professional courier service or the time when sent
by certified or registered mail addressed to the party for whom intended at the
address below or at such changed address as the party shall have specified by
written notice, provided that any notice of change of address shall be effective
only upon actual receipt.



 
(a)
Wisconsin Alumni Research Foundation

Attn:  Contracts Manager
614 Walnut Street
Madison, Wisconsin  53726



 
(b)
Asterias Biotherapeutics, Inc.

Attn:  Katharine Spink
230 Constitution Dr.
Menlo Park, CA 94025                        

 
Section 18.                   Integration.


This Agreement together with the Wisconsin Materials Addendum, attached hereto,
constitutes the full understanding between the parties with reference to the
subject matter hereof, and no statements or agreements by or between the
parties, whether orally or in writing, except as provided for elsewhere in this
Section 18, made prior to or at the signing hereof, shall vary or modify the
written terms of this Agreement.  Neither party shall claim any amendment,
modification, or release from any provisions of this Agreement by mutual
agreement, acknowledgment, or otherwise, unless such mutual agreement is in
writing, signed by both parties, and specifically states that it is an amendment
to this Agreement.


Section 19.                   Authority.


The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the party for
whom they have signed.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.


WISCONSIN ALUMNI RESEARCH FOUNDATION (“WARF”)
 
 
 
 
 
 
 
 
By:
s/Leigh Cagan
 
Date:  10/7, 2013
 
Leigh Cagan, Chief Technology Commercialization Officer
 
 
 
ASTERIAS BIOTHERAPEUTICS, INC. (“LICENSEE”)
 
By:
s/Katharine Spink
Date:  October 1, 2013
 
Katharine Spink, Vice President and Chief Operating Officer
 
 
 



Page 14 of 23

--------------------------------------------------------------------------------

APPENDIX A


A.                  “Affiliate” and “Affiliates” mean any entity controlled by
Asterias.  As used herein, “control” shall refer to and mean ownership of
greater than fifty percent (>50%) or more of the outstanding voting equity of an
entity.
 
B.                   “Collaborator” means an academic, non-profit research
institution with which Licensee enters into a written agreement pursuant to and
solely to the extent permitted by Section 2C for a collaborative project or
projects for the further research on and/or development of the Licensed
Materials, Wisconsin Materials, Derivative Materials and/or Products in support
of Licensee's development or commercialization of one or more Products.
 
C.                  “Contract Service Provider” means a third party with which
Licensee enters into a written agreement pursuant to and solely to the extent
permitted by Section 2C for the provision of specific services in support of
Licensee’s development or of one or more Products on behalf of Licensee or its
Collaborator.
 
D.                “Date of First Commercial Sale” means the date when cumulative
sales to the retail market of Therapeutic Products exceed [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission].
 
E.                   “Derivative Materials” means any compositions or materials
derived by Licensee or its sublicensee(s) from the use of the Wisconsin
Materials, or produced by the use of the Wisconsin Materials by Licensee or its
sublicensee(s), or which incorporate wholly or partially the Wisconsin
Materials, including without limitation, fully or partially differentiated cells
or cell lines derived from the Wisconsin Materials by Licensee or its
sublicensee(s).
 
F.                   “Development” and “Developments” means (i) Derivative
Materials; (ii) any inventions, discoveries or developments, whether patentable,
that are conceived of, reduced to practice, discovered, tested or developed
through the use of the inventions of the Licensed Patents, Wisconsin Materials
or Derivative Materials by Licensee or its sublicensee(s); and (iii) any
compositions, products or other materials of Licensee or its sublicensee(s) in
which the Wisconsin Materials or Derivative Materials were used in any way in
their discovery or testing.
 
G.                   “Development Partner” means a third party with which
Licensee enters into a written agreement pursuant to and solely to the extent
permitted by Section 2C for the further development and/or commercialization of
Products initially substantially developed by Licensee.
 
H.                “Development Report” means the written report provided under
Section 3 describing each Development and Product to be patented or
commercialized by Licensee or a sublicensee.
 
I.                  “Diagnostic Products” means products or services that (i)
are used in the diagnosis, prognosis, screening or detection of disease in
humans, and (ii) (a) employ, or are in any way produced or manufactured by the
practice or use of the inventions of the Licensed PatentsDerivative Materials or
Wisconsin Materials, and/or (b) would otherwise constitute infringement of any
claims of the Licensed Patents.
 
J.                    “Internal Research” means research conducted internally by
Licensee at Licensee’s facilities.
 
K.                   “Licensed Field” is limited to the field of Products.
Page 15 of 23

--------------------------------------------------------------------------------

L.                  “Licensed Materials” means primate (including human)
embryonic stem cells covered by the Licensed Patents and which meet the
following conditions:
 
(i)                    For embryonic stem cells created prior to April 26, 2005,
the embryonic stem cell must be either: (1) listed on the NIH Human Embryonic
Stem Cell Registry at http://escr.nih.gov; or (2) derived from excess embryos
created for the purpose of in vitro fertilization with appropriate consent of
the donor couple and not for the purpose of creating embryonic stem cells; or
(3) derived from embryos created specifically for research purposes either by in
vitro fertilization or by somatic cell nuclear transfer, for which the following
additional conditions apply:  (a) the embryo may not have been maintained in
vitro for more than 14 days; (b) the gamete donor(s) and somatic cell donor (if
any) made the donation without payment beyond reimbursement for reasonable
expenses associated with donation; (c) in the case of egg donation, the donor
was fully informed of the risks to herself; (d) the gamete donor(s) and somatic
cell donor (if any) were fully informed of the purposes to which their donated
materials would be put; (e) the research could not be done equally well using
surplus IVF embryos originally created for reproductive purposes; (f) the
research protocol, including gamete collection, somatic cell collection, embryo
management and stem cell derivation is approved by an appropriate Institutional
Review Board; and (g) protections are in place to prevent misappropriation of
embryos created specifically for research.


(ii)                  For embryonic stem cells created from embryos created
after April 26, 2005, the embryonic stem cells must be derived from embryos and
under conditions in compliance with the “Guidelines for Human Embryonic Stem
Cell Research” established by the National Research Council Institute of
Medicine of the National Academies (the “NAS Guidelines”).


(iii)                For embryonic stem cells created after April 26, 2005 from
embryos generated prior to April 26, 2005, and which do not meet the NAS
Guidelines, the embryonic stem cells must meet one of the conditions set forth
in paragraph (i) above and be created using protocols substantially in
compliance with the requirements of the NAS Guidelines.


M.               “Licensed Patents” means those patents and patent applications
listed on Appendix B attached hereto and all foreign equivalents owned by or
licensed to WARF.
 
N.                  “Licensed Territory” means worldwide.
 
O.                  “Net Sales” [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission]
 
In the event that a Product is sold in combination with another product,
component or service for which no royalty would be due hereunder if sold
separately, Net Sales from such combination sales for purposes of calculating
the amounts due under Section 4B shall be calculated by multiplying the Net
Sales of the combination product by the fraction A/(A + B), where “A” is the
average selling price during the previous calendar quarter of the Product sold
separately and “B” is the average selling price during the previous calendar
quarter of the product(s), component(s) and/or service(s) combined therewith.
 Where a Product is sold only as a component of a larger product or system and
not as a stand-alone product, then the Net Sales amount shall be deemed to be
the amount received by Licensee or sublicensees for the entire product
containing the Product multiplied by a number, the numerator of which is
Licensee’s (or the sublicensee’s) costs for the Product and the denominator of
which is Licensee’s (or the sublicensee’s) costs for the entire product sold by
Licensee (or the sublicensee) that includes the Product.
 
P.                  “Non-Commercial Research Purposes” means the use for
internal academic research purposes or other internal not-for-profit or
scholarly purposes not involving the use of the technology: (1) to perform
services for a fee; or (2) for the production or manufacture of products for
sale to third parties.
Page 16 of 23

--------------------------------------------------------------------------------

Q.                  “Products” means any Research Products, Diagnostic Products,
Therapeutic Products, and Related Therapeutic Products.
 
R.                  “Related Therapeutic Product” means products or services
that (i) are used in the treatment of disease in humans, and (ii) are in any way
produced or manufactured using, and/or incorporate any Wisconsin Material or
 
Derivative Material, but do not employ the practice or otherwise constitute
infringement of any [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] of the Licensed Patents.


S.                   “Research products” means products or services that (i) are
used as research tools, including in drug discovery and development, and (ii)
(a) employ, or are in any way produced or manufactured by, the practice or use
of the inventions of the Licensed Patents, Derivative Materials or the Wisconsin
Materials, and/or (b) would otherwise constitute infringement of any claims of
the Licensed Patents.
 
T.                   “Therapeutic Products” means products or services that (i)
are used in the treatment of disease in humans, and (ii) (a) employ, or are in
any way produced or manufactured by, the practice or use of a [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] of the Licensed Patents,
and/or (b) would but for this Agreement otherwise constitute infringement of any
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] of
the Licensed Patents.
 
U.                 [*Certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission]


V.                   “Wisconsin Materials” is defined in the attached Wisconsin
Materials Addendum.
Page 17 of 23

--------------------------------------------------------------------------------

LICENSED PATENTS
APPENDIX B
 
REFERENCE
NUMBER
COUNTRY
APPLICATION
SERIAL NUMBER
FILING DATE
 PATENT

 
METHOD OF IN VITRO DIFFERENTIATION OF TRANSPLANTABLE NEURAL PRECURSOR CELLS FROM
PRIMATE EMBRYONIC STEM CELLS
(Ian Duncan, James Thomson, Su-Chun Zhang)
P01258US
UNITED STATES
09/970382
10/03/2001
6887706
P04277US
UNITED STATES
10/928805
08/27/2004
7588937
P07050US
UNITED STATES
11/594455
11/08/2006
7972850
P07445US
UNITED STATES
11/932582
10/31/2007
8153424
P09335IL
ISRAEL
198450
08/27/2004
198450

 
PRIMATE EMBRYONIC STEM CELLS
(James Thomson)
P02115US
UNITED STATES
09/982637
10/18/2001
7029913
P05206US
UNITED STATES
11/036245
01/14/2005
7582479
P08333US
UNITED STATES
12/047135
03/12/2008
7781216
P96014US
UNITED STATES
08/591246
01/18/1996
5843780
P98222US
UNITED STATES
09/106390
06/26/1998
6200806

 
SERUM FREE CULTIVATION OF PRIMATE EMBRYONIC STEM CELLS
(James Thomson)
P99275US
UNITED STATES
09/522030
03/09/2000
7005252
P03122US
UNITED STATES
10/430497
05/06/2003
7217569
W05007US
UNITED STATES
11/078737
03/11/2005
7439064
W09003US
UNITED STATES
12/489978
06/23/2009
 
P07322AU
AUSTRALIA
2007200575
03/02/2001
2007200575

 
METHOD OF MAKING EMBRYOID BODIES FROM PRIMATE EMBRYONIC STEM CELLS
(James Thomson, Jennifer Swiergiel, Vivienne Marshall)
P99276US
UNITED STATES
09/510444
02/21/2000
6602711
P03410US
UNITED STATES
10/632399
05/06/2003
7220584

Page 18 of 23

--------------------------------------------------------------------------------

APPENDIX C


WARF ROYALTY REPORT
 
Licensee:

Agreement No: 

 
 
 
 
Inventor:

WARF Ref. #:
P
  Period Covered:  From:               /                    / Through:
/                    /   Prepared By:   Date:    
Approved By:

Date:

 
 
 
 

If license covers several major Product lines, please prepare a separate report
for each line, and combine all Product lines into a summary report.
 
Report Type:
q  Single Product Line Report:   
 
 
 
 
 
 
 
q  Multiproduct Summary Report:Page 1 of ______ Pages
 
 
 
 
 
  q  Product Line Detail.  Line:   Tradename:    Page:   

 
Report Currency:
q  U. S. Dollars      q  Other 






 
Gross
* Less:
Net
Royalty
Period Royalty Amount
Country
Sales
Allowances
Sales
Rate
This Year
Last Year
U.S.A.
 
 
 
 
 
 
Canada
 
 
 
 
 
 
Europe:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Japan
 
 
 
 
 
 
Other:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL:
 
 
 
 
 
 



Total Royalty: _______________  Conversion Rate: ____________  Royalty in U.S.
Dollars: $                                                 
The following royalty forecast is non-binding and for WARF’s internal planning
purposes only:
Royalty Forecast Under This Agreement:  Next Quarter:__________  Q2:__________
 Q3:__________  Q4:__________
 
* On a separate page, please indicate the reasons for returns or other
adjustments if significant.
Also note any unusual occurrences that affected royalty amounts during this
period.
To assist WARF’s forecasting, please comment on any significant expected trends
in sales volume.

Page 19 of 23

--------------------------------------------------------------------------------

APPENDIX D


DEVELOPMENT REPORT



A. Date development plan initiated and time period covered by this report.



B.                  Development Report (4-8 paragraphs).



1. Activities completed since last report including the object and parameters of
the development, when initiated, when completed and the results.




2. Activities currently under investigation, i.e., ongoing activities including
object and parameters of such activities, when initiated, and projected date of
completion.




C. Future Development Activities (4-8 paragraphs).




1. Activities to be undertaken before next report including, but not limited to,
the type and object of any studies conducted and their projected starting and
completion dates.




2. Estimated total development time remaining before a Product will be
commercialized.




D. Changes to initial development plan (2-4 paragraphs).




1. Reasons for change.




2. Variables that may cause additional changes.




E. Items to be provided if applicable:




1. Information relating to Product that has become publicly available, e.g.,
published articles, competing products, patents, etc.




2. Development work being performed by third parties other than Licensee to
include name of third party, reasons for use of third party, planned future uses
of third parties including reasons why and type of work.




3. Update of competitive information trends in industry, government compliance
(if applicable) and market plan.



PLEASE SEND DEVELOPMENT REPORTS TO:


Wisconsin Alumni Research Foundation
Attn.:  Contract Manager
614 Walnut Street
Madison, WI 53726
Page 20 of 23

--------------------------------------------------------------------------------

APPENDIX E


DEVELOPMENT PLAN


(To be provided by Licensee within [*Certain information has been omitted under
a request for confidential treatment, and the omitted information has been filed
with the Commission] months of Effective Date)
Page 21 of 23

--------------------------------------------------------------------------------

WISCONSIN MATERIALS ADDENDUM


This Addendum is made effective the 1st day of October, 2013, by and between
Wisconsin Alumni Research Foundation (“WARF”), a nonprofit Wisconsin
corporation, and Asterias Biotherapeutics Incorporated (“Licensee”), a
corporation organized and existing under the laws of Delaware.


WHEREAS, WARF and Licensee have entered into License Agreement No. 13-00300,
effective October 1, 2013 (the “Patent Rights Agreement”), granting Licensee the
right under certain Licensed Patents to make, use and receive Licensed Materials
for use in Internal Research;


WHEREAS, WARF also holds certain rights in human embryonic stem cell lines
developed by James A. Thomson of the University of Wisconsin – Madison, working
either alone or with other researchers at the University (the “Wisconsin
Materials” as defined below); and


WHEREAS, Licensee has entered into an Asset Contribution Agreement dated January
4, 2013 with Geron Corporation (“Geron”), pursuant to which certain Wisconsin
Materials will be transferred to Licensee (the “ACA”); and




WHEREAS, Licensee desires to obtain from WARF rights to utilize the Wisconsin
Materials in accordance with the License Agreement executed between the parties
dated October 1, 2013 and the terms and conditions set forth below.


NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the parties further agree as follows:


1.            Except as otherwise provided in this Addendum, all terms and
conditions previously set forth in the License Agreement shall remain in effect
as set forth therein.  In the event that this Addendum and the License Agreement
are inconsistent with respect to any terms and conditions pertaining to the
Wisconsin Materials, the terms and provisions of this Addendum shall supersede
the terms and provisions of the License Agreement.


2.             “Wisconsin Materials” shall mean the H1, H7, H9, H13 and H14
embryonic stem cell lines provided to Licensee by WARF, Geron or a third party
authorized by WARF, including any progeny, unmodified derivatives, genetically
modified embryonic stem cells or clones of those cells or cell lines.  Upon
request of Licensee, WARF or WiCell shall provide Licensee within thirty (30)
days of such request, without additional charge, two aliquots each of the
following embryonic stem cell lines:  H1, H9, H7, H13 and H14.
 
3.             As used in the License Agreement, “Licensed Materials” shall
further include the Wisconsin Materials; provided, however, that Licensee shall
not have the right to:


(a)
intermix the Wisconsin Materials with an intact embryo, either human or
nonhuman;

(b) implant the Wisconsin Materials or any products of the Wisconsin Materials
in a uterus, including Derivative Materials derived from the Wisconsin
Materials;

(c)
attempting to make whole embryos by any method using the Wisconsin Materials.

Page 22 of 23

--------------------------------------------------------------------------------

(d) use the Wisconsin Materials for therapeutic purposes.



4.            Licensee agrees that on or before June 30th of each year in which
this Addendum is in effect, License will submit to WARF a signed Annual
Certification Statement as set forth on Exhibit A confirming compliance with the
above restrictions.  Licensee agrees that it will comply with all applicable
laws, regulations and government orders with respect to any use of the Wisconsin
Materials, and shall, as appropriate, seek and comply with the decisions and
recommendations of any applicable Institutional Review Board or similar body.


5.            Wisconsin Materials are the property of WARF and are being made
available to Licensee as a service by WARF.  Ownership of all Wisconsin
Materials, including any progeny or modified versions thereof, shall remain with
WARF, regardless of whether such Wisconsin Materials are received from WARF or
an authorized third party.  Any Wisconsin Materials provided hereunder will be
returned to WARF or destroyed upon a material breach of any terms of this
Addendum or the Patent Rights Agreement.


6.            Licensee agrees to communicate to WARF all publications and/or
research results made public by Licensee based on research using the Wisconsin
Materials.  In addition, any reports, publications, or other disclosure of
results obtained with the Wisconsin Materials will acknowledge WARF as the
original source of the Wisconsin Materials and, in the event that the Wisconsin
Materials were received from an authorized third party, the conditions in which
such Wisconsin Materials were maintained prior to their transfer.


7.            Licensee may not assign or transfer this Addendum, nor any of the
rights granted herein, without the prior written consent of WARF, such consent
not to be unreasonably withheld.  This Addendum shall be governed by and
construed in all respects in accordance with the laws of the State of Wisconsin.


The persons signing on behalf of WARF and Licensee hereby warrant and represent
that they have authority to execute this Agreement on behalf of the party for
whom they have signed.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates indicated below.


WISCONSIN ALUMNI RESEARCH FOUNDATION
 
 
 
 
 
 
By:
s/Leigh Cagan
 
Date:10/7, 2013
 
Leigh Cagan, Chief Technology Commercialization Officer
 
 
 
 
 
 
ASTERIAS BIOTHERAPEUTICS, INC.
 
By:
s/Katharine Spink
 Date: October 1, 2013
Katharine Spink Vice President and Chief Operating Officer

 
 
Page 23 of 23

--------------------------------------------------------------------------------